Citation Nr: 1340462	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  08-21 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a right knee disability.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force (Air Force) from August 1967 to August 1969 with additional service in the United States Air Force Reserves (Air Force Reserves).  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, on behalf of the VARO in Oakland, California, where original jurisdiction of the Veteran's claim resides.  The Veteran appealed that decision, and the case was referred to the Board for appellate review.

The Veteran testified at a Board hearing at the RO in March 2009.  A transcript is of record.  After the March 2009 hearing, the Veteran submitted additional evidence in support of his claim which was accompanied by a waiver of local consideration.  This waiver is contained in the Veteran's VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2013).  

In April 2012, the Board sent the Veteran a letter advising him that the Board member who conducted the March 2009 hearing had been designated to serve as Acting Chairman of the Board, and thus, he was no longer available to consider the appeal.  Accordingly, the Veteran was provided the opportunity to testify at a hearing in front of another Board member who would decide his case.  38 U.S.C.A. § 7107(c); 38 C.F.R. §§ 20.707 and 20.717 (2012).  The Veteran indicated in his May 2012 response that he wished to appear at another hearing before another Board member sitting at the VARO (a Travel Board hearing).  

In light of the Veteran's May 2012 response, the Board remanded the Veteran's claim in June 2012, directing that he be scheduled for a Travel Board hearing in connection with the current appeal.  In February 2013, the Veteran's representative clarified that the Veteran's request for a Travel Board hearing could also be fulfilled by scheduling and completion of a videoconference hearing.  38 U.S.C.A. § 7107(e)(2).  Such a hearing was conducted by the undersigned in August 2013, and the transcript is associated with the Veteran's electronic Virtual VA file.  Accordingly, the Board's June 2012 remand directive has been substantially completed.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with).  The Veteran's claim has been returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, for the reasons stated below, the Board concludes that another remand is necessary in order for VA to fulfill its duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

The Veteran asserts that he has right knee disabilities, diagnosed as residuals of a right medial meniscus tear and degenerative joint disease of the right knee, which are the result of an August 1969 right medical meniscus tear that occurred less than a week before his separation from active duty in the Air Force.  He concedes that he injured his right knee while playing intercollegiate football prior to service in either 1960 or 1961.  However, he contends that the initial right knee injury, identified by the Veteran as a tear of the right anterior cruciate ligament, resolved and that his right knee was "rock solid" prior to the time he entered active duty wherein he incurred a separate right knee injury, a torn right medial meniscus, in August 1969.  He maintains that any current right knee disability is related to the in-service (August 1969) right knee injury.  In the alternative, the Board notes that service connection may also be established for any pre-existing right knee defect, infirmity or disorder if such was aggravated by an incident of his active duty.  Thus, the Board must determine whether service connection for a right knee disability is warranted on a direct or aggravation basis.

Generally, direct service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  In addition, certain chronic diseases, such as degenerative joint disease (arthritis), may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2013).  Additionally, because the Veteran has been diagnosed with degenerative joint disease (arthritis) of the right knee, a disease listed among the chronic diseases in 38 C.F.R. § 3.309, the provisions of 38 C.F.R. § 3.303(b), pertaining to chronicity and continuity of symptomatology are applicable to the present claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

To the extent that the Veteran may have had a right knee disability which pre-existed his active duty, applicable VA laws provide that "[E]very veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment . . . ."  38 U.S.C.A. § 1111; see also 38 C.F.R. § 3.304(b) (2013) (implementing regulation for section 1111).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  A "[h]istory of preservice existence of conditions recorded at the time of [entrance] examination does not constitute notation of such conditions but will be considered together with all other material evidence in determinations as to inception."  38 C.F.R. § 3.304(b)(1).

Without fully recounting the laws and regulations regarding whether a defect, infirmity, or disorder pre-existed service, and, if so, whether such was aggravated by an incident of service, the Board notes that the evidentiary burdens and standards between VA and a veteran vary according to the facts found in each specific case.  38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. §§ 3.304(b), 3.306 (2013); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); Wagner v Principi, 370 F3d. at 1096; Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991); Routen v. West, 142 F.3d 1434, 1440 (Fed. Cir. 1998); Horn v. Shinseki, 25 Vet. App. 231, 235 (2012). 

Prior to the Veteran's service, he participated in intercollegiate athletics at the University of California, Davis, where, in either 1960 or 1961, he suffered a right knee injury which necessitated surgery.  As discussed further below, the exact nature of this right knee injury is unclear.  The Veteran has asserted that, after surgery, casting of his right leg, and physical therapy, the injury resolved completely, and he returned to participate in intercollegiate baseball and football with the use of a right knee brace.  

After college graduation, the Veteran pursued a postgraduate degree in dentistry, and, as a part of this pursuit, he participated in the Armed Forces Physicians' Appointment And Residency Consideration Program (known as the Berry plan), which allowed physicians, such as the Veteran, to be deferred from military service while they acquired training in civilian institutions in specialties in which they would fulfill their two-year military obligation.  

The Veteran's DD Form 214 reflects that he had more than three years of service in the Air Force Reserves before entering active duty in the Air Force in August 1967, serving in this status until August 1969, when he was transferred back to the Air Force Reserves for the remainder of his service obligation.  In pertinent part, the Veteran's service treatment records relating to his service in the Air Force and Air Force Reserves are limited to Reports of Medical History and Medical Examinations dated in February 1964 and November 1966 as well as an undated Report of Medical History.  

The February 1964 Reports of Medical History and Medical Examination, created at the Veteran's entrance into the Air Force Reserves as a part of the Berry plan, reflect the Veteran's reports, and medical professionals' acknowledgement, of his pre-service right knee injury and surgery.  However, the Veteran had not attained "veteran" status at that time, and the United States Court of Appeals for Veterans Claims (the Court) has held that, without previously established "veteran" status, the presumption of sound condition is inapplicable with regard to this period of service.  Acciola v. Peake, 22 Vet.App. 320,324 (2008); Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995); Biggins v. Derwinski, 1 Vet.App. 474, 477-78 (1991).  Nonetheless, the Board notes that the February 1964 reports do not specifically identify the nature of the pre-existing right knee injury, but it appears that the injury may have resolved, as a medical professional noted that it was "no trouble of [sic] consequence now."  

In November 1966, the Veteran completed a Report of Medical History and underwent a medical examination for the purpose of entering active duty in the Air Force, although the Board notes that he did not actually enter active duty until August 1967.  On the Report of Medical History, the Veteran indicated experiencing "trick" or locked knee, and a hand-written notation (presumably by the Veteran) reflects that he had previously been advised to have surgery on his knee for repair of "medial cartilage" in 1960, and that he had received treatment for his knee problems the student health care center and the University of California, Davis.  This record also reflects hand-written notations from a medical professional indicating that the Veteran had a scar over his left patella, and that he underwent a left knee medial meniscectomy in 1960 secondary to a pre-service football injury.  In view of the entire record which reflects no treatment regarding the Veteran's left knee prior to service, the Board concludes that these references to the left knee rather than the right knee is a clerical error.  

Also, the undated Report of Medical History reflects the Veteran's indication of experiencing "trick" or locked knee, and a hand-written notation (presumably by the Veteran) reflects that he received treatment for "knee troubles" by Dr. Cooper at the University of California, Davis.  

The remainder of the Veteran's service treatment records are devoid of any notation concerning a pre-existing or contemporaneous right knee injury or disability.  However, throughout the pendency of the appeal, the Veteran has consistently stated that suffered a right knee injury, claimed to be a torn right medial meniscus, less than a week prior to his August 1969 separation from active duty, and that he was "on crutches" at the time of his service separation examination.  See e.g., the March 2009 hearing transcript at pages 3-4, and the August 2013 hearing transcript at pages 5, 6, 13, and 14.  The RO has attempted to obtain contemporaneous treatment records from the base where stationed in August 1969 (Kinglsey Field Air National Guard Base in Klamath Falls, Oregon), but such have been found to be unavailable.  Curiously, there is no evidence dated prior to the Veteran's May 2007 claim for benefits which notes or alludes to the August 1969 right knee injury.  Specifically, while private treatment records pertaining to right knee injuries and surgeries dated in July 1985 and December 1999 note the Veteran's pre-service right knee injury and resulting surgery, these records do not mention any in-service right knee injury.  Nonetheless, in support of the Veteran's assertion, he submitted a printed copy of an October 2007 e-mail correspondence from Dr. Burgert, indicating that this clinician treated the Veteran for an acute right meniscus tear in August 1969, during the Veteran's active duty.  

In sum, the record conclusively establishes that the Veteran suffered a pre-service right knee injury.  However, the medical evidence concerning the state of the Veteran's right knee at the time of his entrance to active duty in the Air Force (the November 1966 Reports of Medical History and Medical Examination), including whether the pre-service right knee injury involved the medial meniscus or anterior cruciate ligament and whether there were residuals of this injury which had not resolved by that time, is inconsistent.  Also, there is evidence that the Veteran incurred a separate, in-service right knee injury, claimed by the Veteran to be a torn right medial meniscus, which has remained symptomatic since that time and is related to his currently diagnosed right knee disabilities.  

Clarification of these medical inconsistencies will directly affect the manner in which the Veteran's claim is analyzed by the Board.  Specifically, the presumption of soundness would not apply with regard to any specific disability of the right knee noted upon entrance to active duty, and VA's provisions pertinent to aggravation would apply to any such pre-existing disability.  38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. §§ 3.304(b), 3.306 (2013).  Even so, the fact that the Veteran had a specific, pre-existing right knee disability does not mean that any other right knee disability must be considered to have been a pre-existing disability.  That is, the Veteran may still be presumed to have been in sound condition for another right knee disability if such is incurred in service, but not noted as a defect on the entrance examination.  For any such disability or disabilities, the provisions pertaining to direct service connection are for application.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  When the matter is addressed by the prospective examiner and readjudicated by the RO/AMC, these aspects of the claim should be taken into consideration.

As such, the Board concludes a remand is necessary in order to provide him with a medical examination and obtain appropriate opinions clarifying these critical medical uncertainties which are beyond the purview of the Board.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  This is especially true in view of the fact that the Veteran has not been afforded a VA examination in connection with his claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2) ; 38 C.F.R. § 3.159(c)(4) (2013).  The Court has held that the duty to assist may include requiring VA to develop medical evidence through a "retrospective" medical evaluation in situations, such as this one, where the medical evidence of record is inadequate because of lack of clarity.  Chotta v. Peake, 22 Vet. App. 80 (2008). 

Also, it appears that there is outstanding, reasonably identified evidence which may aide in clarifying these critical medical questions.  Specifically, in private treatment records from Dr. Coward and in the undated Report of Medical History associated with the service treatment records, the Veteran identified two physicians, Drs. Cooper and Boutain (also spelled "Boutaine") at University of California, Davis, from whom he received treatment for his pre-service right knee injury.  See records from Dr. Coward dated in October 1999 and March 2006.  Further, the Veteran testified at the August 2013 hearings that, after separation from service, he sought private treatment for his right knee from a "GP" in Williams, California, in the early 1970's.  See the August 2013 hearing transcript at pages 19, 20.  The Board notes that these records, if extant, may be critical in addressing the medical questions which are posed to the VA examiner pertaining to existence and aggravation of a pre-existing right knee disability as well as direct service connection.  

With regard to these records, it is clear that, in furtherance of the duty to assist, VA will make reasonable efforts to obtain relevant records from private medical care providers.  Such reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  Additionally, the Veteran must cooperate fully with VA's reasonable efforts to obtain relevant records from private medical care providers.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).

Therefore, the Veteran should be requested to identify all outstanding private treatment records which may be pertinent to his current claim, to specifically include all records dated after August 6, 2010, all records of private chiropractic treatment, and any records concerning his pre-service motor vehicle accident.  In light of the recent changes to the 38 U.S.C.A. § 5103A (2)(B), two attempts must be undertaken to obtain any private treatment records identified by the Veteran or a formal finding that a second request for such records would be futile must be made.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).

Accordingly, this case is REMANDED for the following actions:

1.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all non-VA health care providers who have treated him for a right knee disorder.  Specifically, the Board is interested in all records from the University of California, Davis, student health care center from 1960 and 1961, to include those from Drs. Cooper and Boutain (Boutaine), as well as those from a "GP" located in Williams, California, from the early 1970's, in addition to any others identified by the Veteran.  

After securing appropriate releases from the Veteran, make two attempts to obtain any identified private treatment records which are not already associated with the claims file or make a formal finding that a second request for such records would be futile.  

The Veteran must be notified of the results of the record requests.  If records are not received from any source, follow the notification procedures of 38 C.F.R. § 3.159(e).  

2.  Thereafter, schedule the Veteran for a VA examination of his right knee.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2013).)  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.  The examiner should identify all current right knee disabilities.  Based on a review of the evidence of record, the examiner should provide an opinion as to the following:  

a)  To the extent possible, state the nature of the Veteran's pre-service right knee injury which occurred in either 1960 or 1961, to specifically include identifying a precise diagnosis and stating whether the Veteran's right medial meniscus and/or anterior cruciate ligament was involved.  

b)  Based on the November 1966 Reports of Medical History and Medical Examination, identify any defects, infirmities, or disorders of the right knee, to include residuals of the pre-service right knee injury, which existed at that time.  

c)  For the any, defect, infirmity, or disorder of the right knee which is considered to have pre-existed the Veteran's active duty (August 1967 to August 1969):  

i)  Is it at least as likely as not (50 percent probability or greater) that the disability increased in severity during active duty?

ii)  If so, was the increase in severity clearly and unmistakably (i.e., undebatably) due to the natural progression of the disease?

d)  For any right knee disability other than that/those which pre-existed the Veteran's active duty, is it at least as likely as not that the disability had its clinical onset during, or is otherwise related to, the Veteran's active duty, including the August 1969 medical meniscus tear?

In providing the requested opinions, the examiner should cite to specific evidence supporting the conclusions reached.   

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  Because, by its very nature, a medical opinion is just that, an opinion rather than a statement of certainty, the Board recognizes that conjecture, tempered by the examiner's medical expertise and experience, is a component of a medical opinion.  

If the examiner cannot provide any requested opinion without resorting to mere speculation, such should be stated along with a complete explanation for that conclusion.

3.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action(s).

4.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.  

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


